Motion Denied; Order filed June 17, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00731-CV
                                  ____________

                        SABRINA TAYLOR, Appellant

                                        V.

THE HARTFORD INSURANCE COMPANY OF THE MIDWEST, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-57408

                                     ORDER

      Appellant’s brief was originally due February 20, 2014. We granted a 60-
day extension of time to file appellant’s brief until April 23, 2014. When appellant
failed to file a brief, we issued an order stating that we would dismiss the appeal
for want of prosecution unless appellant submitted a brief on or before June 6,
2014. No brief was filed. On June 10, 2014, appellant filed a further request for
extension of time to file appellant’s brief. To date, appellant has submitted no
brief. We deny the request and issue the following order.
      Accordingly, we order appellant to file a brief with the clerk of this court
within 30 days of the date of this order. If appellant does not timely file the brief
as ordered, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).



                                       PER CURIAM